DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 6-24-21.
Claims 1-11, 13-16 are pending in the instant application.
Claims 13-16 are withdrawn from further consideration as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-11 have been examined on their merits as set forth below.

Response to Arguments and Amendments
Withdrawn Objections/Rejections
Any objections or rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Applicant's arguments filed 6-24-21 have been fully considered but they are not persuasive. Applicant argues that the specification provides a sufficient number of examples and adequate explanation of the various features of the claimed nanoparticles.  Applicant points to pages 7-23 and 25-29 of the specification in support of these arguments.  
The claims are broadly drawn to compositions comprising nanoparticles comprising a nanoparticle core and a multilayer shell, which multilayer shell comprises at least one alternate bilayer of a positively charged layer comprising at least one chitosan derivative and one negatively charged layer comprising at least one non-viral expression DNA vector, which outer layer of multilayer shell is a positively charged layer comprising at least one chitosan derivative optionally comprising thiolated chitosan derivatives, or a mixture of thiolated chitosan derivatives and non-thiolated chitosan 
The specification does not teach a representative number of species of the broad genus claimed, e.g. encompassing any nanoparticle comprising a nanoparticle core and a multilayer shell, which multilayer shell comprises at least one alternate bilayer of a positively charged layer comprising at least one chitosan derivative and one negatively charged layer comprising at least one non-viral expression DNA vector, which outer layer of multilayer shell is a positively charged layer comprising at least one chitosan derivative optionally comprising thiolated chitosan derivatives, or a mixture of thiolated chitosan derivatives and non-thiolated chitosan derivatives, which nanoparticle core optionally is hollow or optionally comprises metals, metal-coated materials, hydrogels, polymers or combinations thereof.
The Teachings in the Specification:
The specification teaches the following:
Different available anti-Cmip siRNAs were tested in vitro on Cmip transfected HEK cells. The 2 most efficient sequences were selected and modified to adapt them for cloning into the pCDNA 6.2 vector (Invitrogen) -See Figure 8. These sequences were added by ligation, alone or together, into the expression vector.

Nanoparticles/Nanocapsules
1. Chitosan modification (polycation modification, i.e. chitosan derivative)

1.1. Modification of chitosan with 2-iminothiolane
To 200 pL of the chitosan solution, 50 mg of 2-iminothiolane and 800 pL of 2% dithiothreitol were added and the reaction was kept for 7 h at 55 °C. After the reaction, excess reagents were removed by dialysis process.



2. Surface modification: flat substrate and nanoparticles
The overall preparation process of (chitosan/DNA derivative) or (chitosan derivative/DNA derivative) bilayered nanocapsules relies on successive steps including pre-treatment of the gold nanoparticles surface, sequential deposition of chitosan and DNA derivative polyelectrolytes and degradation of the gold core as described here-below. The pre-treatment of the gold nanoparticles with thiol derivatives, such as mercapto-(Cl-C4)alkyl or aryl sulfonic acid; allowed to prepare gold nanoparticles having thiol and sulfonate groups on their surfaces. Demonstration of the in situ formation of the multilayer assembly films on flat gold surface was monitored by Quartz Crystal Microbalance with Dissipation (QCM-D) technique.

Surface modification of gold nanoparticles though Layer-by-Layer polyelectrolyte self-assembly. 100 pL of chitosan solution as prepared above was added to a suspension of pretreated gold nanoparticles. After 20 min, the polymer excess was removed from the supernatant fraction after centrifugation. This washing process was repeated two more times keeping the final volume equal to 1 ml. This adsorption process was further reproduced with the polyanion through addition of 100 pL of DNA derivative solution as prepared above to a suspension of chitosan-modified gold nanoparticles. This procedure describes the assembly of a single bilayer: (chitosan/DNA derivative) and was repeated until the desired number of assembled bilayers was achieved (chitosan/ DNA derivative)n (n representing the number of bilayer). At last, the process was further reproduced with the deposit of a last layer of chitosan so that the outer layer is a chitosan derivative layer.

Formation of (chitosan/DNA derivative)n based nanocapsules through selective removal of gold template:

Capsules were formed via dissolution of the gold template by treatment with potassium cyanide solution, followed by a dialysis step to remove the gold complex.

Cell culture and transfection assay.
To test the iRNA and the nanoparticles, HEK cells where seeded at 2 million Cells/lOcm plates and transfected with 1 jug mouse Cmip expression vector using Genecellin (BCC) as transfection reagent. One hour after transfection the culture medium was replaced with fresh medium containing the nanoparticles as described previously. 24h after a total protein extract was prepared and used for western blot preparation.


The mice were injected with EPS (lOjug/g) or PBS by intraperitoneal injection (IP). Five to six hours later they were anaesthetized (Ketamine/Xylazine) and a retro-orbital injection of 1 OOjllI of nanoparticles solution (5.109/ml) as prepared above was administered. 24h or 48h after the EPS injection, the mice were killed and the kidneys were prepared for immunofluorescence detection.

To establish the method, stepwise adsorption of chitosan and DNA derivative is first monitored in real time by in situ QCM-D experiments on flat surface mainly to study the adsorption kinetics. For this, a modified quartz substrate is immersed in the solvent and after an equilibrium time of a few minutes, the different polyelectrolyte is added in the measuring cell. It is worth noting that the surface was flushed with the buffer between each polyelectrolyte solution. The typical decrease of the frequency signal by further increasing the number of adsorption cycles was observed indicating that mass was being added onto the substrates surface (Figure 1). As soon as the quartz surface is rinsed with solvent, the frequency shift slightly increases due to the polyelectrolyte excess removal. These results are in agreement with the success of the assembly of chitosan and DNA derivatives.

The charge reversal after each step of polymer deposition is one of the prerequisites for sequential deposition of oppositely charged polyelectrolytes onto surfaces. Zeta potential measurement is the most efficient technique to monitor each stage of the polymer coating (Figure 2). As expected after the initial (or pre-)treatment with the thiol derivative, the zeta potential value changes from ~ -33 mV to ~ -20 mV due to the presence of sulfonate groups (provided by thiol derivative containing sulfonate groups) on the surface. After chitosan deposition, the value is ~ +40 mV and ~ -20 mV after DNA derivative deposition.

Figure 3 shows transmission electron micrographs (TEM) of bare gold nanoparticles, multilayer-coated gold nanoparticles and hollow capsules, formed after cyanide-mediated core etching of the polyelectrolyte-coated or bilayer-coated (chitosan/DNA derivative^ (n=l) gold hybrid nanoparticles with the addition of a last layer of chitosan constituting the outermost layer of the nanoparticle. This observation clearly validates forcefully the success of the implemented strategy. Drying effects and the high vacuum conditions inherent to TEM observations induce clumping of neighbouring capsules. No presence of atomic gold was detected by energy dispersive X-ray (EDX) analysis or even by the Inductively Coupled Plasma Optical Emission Spectrometry (ICP-OES) analysis; the absence of residual gold was corroborated to the polymer capsules.

The results show that the nanoparticles of the invention are able to penetrate non-treated HEK cells (Figure 5 lines -Cmip). But in this case the efficiency of cell penetration is less than in the case of cells previously transfected (Figure 5 lines +Cmip). The effect of genecellin on the cell membrane is certainly the reason of this increase of intracellular nanoparticle detection. The effect of Cmip expression inhibition is dose dependent as showed in fig 5 lines (+Cmip). The expression of Cmip is decreased in the line with 1 50jll1 of nanoparticles (line A +Cmip) compared to the line with 50jul of nanoparticles (line B +Cmip). It is demonstrated that the association of two or more different silencing sequences is more efficient than a single sequence (data but that the multimerization of the same active silencing sequence did not increase the effect of this sequence but can reduce it, as showed in Figure 6. For this experiment the sequence (G6G8), (G6G8)X3 (i.e. the sequence G6G8 is present three times in the used vector), (G6G8)X4 (i.e. the sequence G6G8 is present four times in the used vector) and Scramble, respectively Nano (N4), Nano (NH3), Nano (NH4) and Nano (Scramble) were used. As it can be seen, the quantification of Cmip expression is reduced from around 80% with Nano (N4) when the inhibition of Cmip expression is only 25% and 50% respectively with Nano (NH3) and Nano (NH4).

The in vivo experiments on LPS treated or non LPS treated mice. It shows that a low amount of nanoparticles, illustrated by a low eGFP expression signal, may reach the glomerular compartment in control mice without proteinuria (Figure 7 B and C). In contrast, in mice with proteinuria, where the glomerular filtration barrier is disorganized, the amount of nanoparticles in the glomerular compartment is strongly increased, revealed by a strong expression of eGFP (Figure 7D).

[Emphases added].
As stated previously, concise structural features that could distinguish compounds from others in this broad genus are missing from the disclosure. The specification fails to teach or adequately describe a representative number of species in the expansive genus claimed, such that the common attributes or characteristics concisely identifying members of the proposed genus are exemplified.
Contrary to Applicant’s assertions, the specification does not teach a representative number of species of the broad genus claimed. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general guidance is what is needed. Since the disclosure fails to describe the attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant, the description provided is insufficient. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the very broad genus comprising the 
For these reasons, the instant rejection is properly maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra et al (WO 2007/086923), Craster et al (US 2019/0091163),  Han et al (Nano, Vol. 6, No. 8, pages 7340-7351 (2012)) and Ye et al (J. Biomater. Sci. Polymer Edn., Vol. 16, No. 7, pages 909-923 (2005)), the combination in view of Tryggvason, K (WO/0052023) and Moktefi et al (Kidney Int’l, Vol. 90, pages 1298-1311 (2016)) for the reasons of record set forth in the Office action mailed 3-25-21 and as set forth below.

Applicant’s Arguments
Applicant's arguments filed 6-24-21 have been fully considered but they are not persuasive. Applicant argues the following:
The claimed invention is directed to a nanoparticle with a core and multilayeredshell, where the multilayered shell is defined as at least one alternate bilayer: one positivelayer which comprises chitosan and one negative layer which is made of non-viral expression DNA vector, said both layers being a bilayer, the shell is further characterizedin that its outer layer is a positively charged layer comprising chitosan, the chitosan isalso defined as being either thiolated chitosan only or a mixture of thiolated and nonthiolated chitosan.

As explained in the description (see page 9, line 32-page 10, line 4), a non-viral expression DNA vector is able to deliver a therapeutic gene to the patient target 
cell. The vector implemented is a non-viral expression DNA vector which refers to a deoxyribonucleic acid (DNA) capable of transporting at least one nucleotide DNAsequence of interest. The DNA sequence of interest included in the vector is able tocorrect the loss of function caused by mutation or to express a deficient gene product atphysiologic levels or to prevent overexpression of a deleterious gene, such as anucleotide of interest which express at least one protein of interest and/or at least oneinterfering RNA capable of silencing a target protein.

Consequently, one skilled in the pertinent art understands that a non-viralexpression DNA vector is not a simple DNA derivative but, instead, is a DNA vector able to deliver a therapeutic gene.

Mohaprata discloses nanoparticles of thiolated chitosan which complex withnucleic acids (plasmid DNA). Such nanoparticles are prepared by simply mixing chitosan thioglycolic acid conjugate and plasmid DNA solution in a buffer and then by crosthere is no nanoparticle core and no sequential deposition of chitosan and DNA vector onthe core. Without these, the at least one alternate bilayer made of one layer of chitosanand the one layer of DNA vector are absent. Moreover, the outer layer of the multilayershell of the claimed nanoparticle that is a positively charged layer comprising said at leastone chitosan derivative is not disclosed or suggested by Mohaprata.

Craster discloses a nano-sized drug delivery system comprising support material,a multi-layered structure and an active agent or drug. The nano-sized drug deliverysystem permits delayed and controlled diffusion of the active agent or drug in an aqueousmedium (see [0015]). The support material is selected from the group of a metal-supportmaterial functionalized with at least one carboxylate-containing radical or at least one
amine function, a graphene-based or graphene derivative-based support material, and acalcium carbonate nanoparticle support material (see [0017] to [0020]). The multilayeredstructure comprises at least two layers of oppositely charged materials. The positivelycharged material(s) can be chitosan or chitosan derivatives (see [0022]), but thenegatively charged material does not comprise a non-viral expression DNA vector (see[0023)).

Han discloses a nano-carrier for delivering sIRNA. Han teaches that “the deliveryof naked siRNA to the appropriate site remains a considerable hurdle owing to rapidenzymatic digestion’. Han thus seeks to provide a suitable gene delivery vehicle. Handiscloses a nano-carrier comprising a positively charged core (AUNP-CS), and amultilayered shell (PEI/PAH-Cit). The positively charged core (AUNP-CS) is formed withgold nanoparticles (AUNPs) that are directly reduced and stabilized by chitosan (CS). Themultilayered shell is formed by layer by layer assembly of a positively charged layer ofpolyethylenimine (PEI) and a layer of a pH responsive, charge-reversible polymerpoly(allylamine hydrochloride)-citraconic anhydride (PAH-Cit). The nano-carrier(PEI/PAH-Cit/AUNP-CS) is then complexed with siRNA. Han thus fails to disclose ananoparticle comprising a nanoparticle core and a multilayered shell, wherein thepositively charged layer comprises at least one chitosan derivative and the negativelycharged layer comprises a non-viral expression DNA vector, and wherein the outer layerof said multilayer shell is a positively charged layer comprising said at least one chitosanderivative.

Ye discloses a layerbylayer technique for preparing a nanocapsule comprising ahollow core (made from a polystyrene capsule that has been removed), and a multilayered shell comprising a layer of chitosan (CHI) and a layer of sodium alginate (ALG).An hydrophilic drug (acridine hydrochloride) is then loaded within the nanocapsule. Yedoes not disclose a nanocapsule comprising one negatively charged layer of at least one non-viral expression DNA vector. The introductory section of Ye only discloses that many hollow capsule have been successfully fabricated with natural polyelectrolytes such as DNA.

Consequently, the cited references, taken alone or in combination, do not disclose or suggest a nanoparticle comprising a nanoparticle core and a multi-layered shell,wherein the negatively charged layer comprises at least one non-viral expression DNA vector. As explained above, a non-viral expression DNA vector is not a simple DNA derivative but is a DNA vector able to deliver a therapeutic gene. Furthermore, the non-viral expression DNA vector is part of the negatively charged layer and is thus not loaded within the nanoparticle.
The Examiner discusses the teachings of these four references and recognizesthat none teaches
“non-viral DNA vectors optionally comprising at least one protein of interest or at
least one siRNA optionally targeting a mutated protein, or silences CMIP, and which protein optionally comprises a protein of kidney slit diaphragm.”Office Action, page 10.

The Examiner addresses this deficiency with the Tryggvason and Moktefi et al.references. The Examiner then concludes that “it would have been obvious to designand optimize the multilayered nanoparticles encompassed by the instant claims becausea myriad of multilayered nanoparticles were previously disclosed in the prior art, asevidenced in the teachings of Mohapatra, Craster, Han and Ye.” Office Action, page 11.

However, the Examiner does not explain where there is motivation in the citedreferences to combine their respective teachings to result in a nanoparticle with theclaimed features. The Examiner has merely found disclosure of nanoparticles made withmaterials like those in Applicant's claims. There is no explanation in the Action of whyone of skill in the art would combine those materials to result in the nanoparticles ofApplicant's claims. Thus, the Examiner has failed to set forth a prima facie case of obviousness.

Consequently, Applicants claims are not rendered obvious by the cited references.

Response to Applicant’s Arguments
Applicant's arguments filed 6-24-21 have been fully considered but they are not persuasive for the reasons set forth below.
The claims are drawn to compositions comprising nanoparticles comprising a nanoparticle core and a multilayer shell, which multilayer shell comprises at least one alternate bilayer of a positively charged layer comprising at least one chitosan derivative .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, .
As stated previously, Mohapatra et al (WO 2007/086923)(See IDS filed 8-8-19) teach nanoparticles comprising thiolated chitosan and nucleic acids, and disclosed that thiolated chitosan provided reduced density of positive charges and DNA binding capacity (see esp. the abstract, ¶¶ 0011, 0029). In addition Mohapatra teaches the nucleic acids within the nanoparticles to comprise plasmids expressing recombinant proteins as markers (see e.g. para 0021-0027, 0030, 0034, Tables 1 and 2).
And, as stated previously, Craster et al (US 2019/0091163) teach compositions comprising nanoparticles which comprise a core which is optionally hollow or comprises an organic or inorganic material optionally comprising polymers, hydrogels, metals or combinations thereof, and which nanoparticles comprise a multilayered shell comprising positively charged layer comprising chitosan or derivatives thereof, and one negatively charged layer comprising a nucleic acid comprising a DNA expression vector (see entire document, esp. ¶¶ 16, 25, 34, 37-43, 46-51, 59, 62, 65, 67-71, 76, 89, 98-107, 132-135, claims 1-11).
And Han et al (Nano, Vol. 6, No. 8, pages 7340-7351 (2012)) (See IDS filed 8-8-19) was properly relied upon to teach enhanced siRNA delivery and silencing with surface charge reversal nano-polymer assembly.  Han teaches the construction and testing of polyelectrolyte concentrations, contour length of the polyelectrolyte chain, and ionic strength and how they affect aggregation of nanoparticles and colloidal dispersion stability.  Han teaches the inclusion of chitosan as a biocompatible and biodegradable polymer in nanoparticles for siRNA delivery (see esp. pages 7340-7341).
and further comprising DNA.  Ye also teaches the assembly of hollow fiber nanoparticles and delivery devices for the timed release of drug cargo (see esp. the abstract, page 909, Introduction, page 910, Figures 2 and 3, page 915, Figure 4, page 916, Figure 5, page 917, Conclusions, pages 921-922).
The primary references do not teach at least one siRNA optionally targeting a mutated protein, or silences CMIP, and which protein optionally comprises a protein of kidney slit diaphragm.
Tryggvason, K (WO/0052023) teach the targeting of a protein of kidney slit diaphragm for treatment of kidney disease (see esp. abstract).
Moktefi et al (Kidney Int’l, Vol. 90, pages 1298-1311 (2016)) teach the role of CMIP overexpression in pathological conditions in podocytes (see entire document, esp. the abstract and text on pages 1298-1299, Discussion on pages 1305-1306).
In light of the references cited and the state of the art at the time of filing the instant application, it would have been obvious to design and optimize the multilayered nanoparticles encompassed by the instant claims because a myriad of multilayered nanoparticles were previously disclosed in the prior art, as evidenced in the teachings of Mohapatra, Craster, Han and Ye.  One of ordinary skill in the art at the time of filing would have reasonably expected efficient delivery of therapeutic molecule, including plasmids and siRNA, to appropriate target cells, including podocytes, utilizing the 
For these reasons, the obviousness rejection is properly maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
9-8-21

/JANE J ZARA/Primary Examiner, Art Unit 1635